Citation Nr: 1756576	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1976 to March 1985 and from March 1989 to July 1992. He had additional periods of service with the Army National Guard of Florida.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the St. Petersburg, Florida, Regional Office (RO). In April 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In July 2016, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED for the following action:

1.  Reasons for the remand: In July 2016, the Board directed the RO to attempt to obtain all service personnel and service treatment records for incorporation into the file, including records from the Veteran's periods of service with the Army National Guard of Florida. These records have not been associated with the file and the Adjutant General's Office was never contacted to retrieve them. Therefore, remand is necessary. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  


2. Associate with the record the Veteran's service treatment and personnel records from his periods of reserve service and service with the Army National Guard of Florida. The RO MUST contact (1) the National Personnel Records Center (NPRC), (2) the Adjutant General's Office of the Army National Guard of Florida, and (3) any other entity which may have relevant records.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. 

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.

3.  AFTER THE ABOVE RECORDS ARE ASSOCIATED WITH THE CLAIMS FILE OR THEIR UNAVAILABILITY IS DOCUMENTED IN THE CLAIMS FILE, return the file to the VA examiner who provided the August 2017 VA medical opinion. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA examinations to obtain an opinion as to the nature and etiology of his lumbar spine disorder and his right knee disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner is to address the following:

a.  whether any identified lumbar spine disorder originated during service or was caused by any in-service disease, injury, disorder, or event.

b.  whether any identified right knee disorder originated during service or was caused by any in-service disease, injury, disorder, or event.

c.  whether lumbar spine arthritis manifested to a compensable degree within one year of separation from any period of service.

d.  whether right knee arthritis manifested to a compensable degree within one year of separation from any period of service.

e.  whether the Veteran's in-service lumbar spine complaints were early manifestations of arthritis.

f.  whether the Veteran's in-service right knee complaints were early manifestations of arthritis.

The examiner's attention is drawn to the following:

*Service treatment records documenting several injuries to and complaints of pain in both the lumbar spine and the right knee. VBMS Entries 7/30/2014 Volume 1, p. 9, 25; 7/30/2014 Volume 2, p. 1, 2, 5, 6, 43, 87-92, 97-98, 114; 7/30/2014 Volume 3, p. 25, 36, 44-45, 51-52, 61, 75; 6/2/2017, all records. 

*March 2010 VA joints examination documenting a diagnosis of mild bilateral degenerative joint disease of the knees and documenting mild degenerative changes and disc space narrowing in the lumbar spine.

*July 2012 VA treatment record stating a diagnosis of bilateral knee degenerative joint disease. VBMS Entry 8/7/12, p. 38.

*April 2016 hearing transcript where the Veteran and his spouse testified about the nature of his lumbar spine and right knee disorders, how they happened, and treatment that he received both in service and after service separation for the disorders.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




